This case is before us on the appeal of the plaintiffs to the rulings of the court below on exceptions filed by both the plaintiffs and the defendants to the findings of the referee. The referee reported, without exception on the part of either side, that the defendants Curtin and wife made four mortgages of different dates on their land; the first to secure Browning  Son a debt of (three notes of $140.82 each) $422.46; the second to secure a debt due to the plaintiffs of $500; the third to secure the defendant B.R. Browning a debt of $800, and the fourth to secure a debt due to the defendants Browning  Son in the sum of $338.29. On 10 January, 1885, the defendants Curtin and wife executed and delivered to the defendants Browning  Son a paper-writing in which they surrendered to them the possession of the mortgaged tract of land. Browning  Son were to keep possession of the land and rent it out, and collect the rents until they should collect enough to pay off *Page 87 
and discharge all the debts which Curtin and wife owed to B.R. Browning Son and B.R. Browning, the possession of the land to be returned when the mortgage debts should have been paid. Under that instrument the defendants Browning  Son took possession of the land at once, and collected the rents up to and including the year 1897. The present action was begun on 10 December, 1891, and the complaint shows that it was for a simple foreclosure of the plaintiff's mortgage without any demand for a receiver to take charge of the rents. The defendants Browning  Son were brought into the action on the simple allegation in the complaint that they had an interest in the land. The defendants Browning  Son applied the rents, with the exceptions of              (88) small credits placed upon the debts secured in the first mortgage, toward the payment of the debts secured in the mortgages junior to the plaintiff's mortgage. The referee found that the defendants Browning Son had the right to apply the rents which were collected up to the bringing of this suit in that way, but that the rents collected after the commencement of this action should have been applied to the debt of Browning  Son secured in the first mortgage, until it was paid off, then to the plaintiffs' mortgage. His Honor held that the defendants Browning Son had the right to apply the whole of the rents as they had applied them.
There was no error in the ruling of his Honor. The rents did not belong to the plaintiffs. They could only get them as incident to their right of possession, and possession was not asked for nor demanded by the plaintiffs either in pais or in the complaint. As we have said, the complaint was one simply for foreclosure.
If Curtin and wife, then mortgagors, had been in possession they would have been entitled to receive the rents and profits without liability to account to any person until entry made by the mortgagee. Certainly then it follows that the plaintiffs cannot hold to account for the rents, the assignees of the defendants Curtin and wife. Killebrew v. Hines,104 N.C. 182. The referee found that the notes dated 9 November, 1880, due to the defendants Browning  Son under the first mortgage were not barred by the statute of limitations, and his Honor sustained the finding. That ruling of his Honor constitutes one of the plaintiffs' exceptions. Out of the rents of 1885 the defendants Browning  Son in that year made a small payment upon each of the notes secured in the first mortgage. This they had the right to do. The debtors, Curtin and wife, had given them no instructions as to the             (89) particular manner in which the rents were to be applied.
There is no error in the rulings of his Honor, and the judgment is
Affirmed.
Cited: Credle v. Ayers, 126 N.C. 15. *Page 88